EXHIBIT 10.3

 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE BORROWER THAT SUCH REGISTRATION IS NOT REQUIRED.
 
LUCAS ENERGY, INC.
 
PROMISSORY NOTE
 


Amount of Loan: $ _______________
Date: April 4, 2013
 
HOUSTON, TEXAS



FOR VALUE RECEIVED, Lucas Energy, Inc., a Nevada corporation (the “Borrower”),
promises to pay to the order of ______________________ (the "Lender"), or
Lender's registered assigns, at _________________________________________, in
lawful money of the United States of America the principal sum of
___________________________ ____________________________________________________
and No/100 Dollars ($________),which shall be legal tender, bearing interest and
payable as provided herein together with interest on the principal balance, at
an interest rate equal to 14% per annum, with interest payable monthly in
arrears on the first date of each month commencing June 1, 2013 (each an
“Interest Payment”), and the principal plus any remaining accrued interest
payable on the Maturity Date.  The “Maturity Date” shall be October 4, 2013,
unless the Borrower borrows an additional $2.5 million from the Lender and other
lenders who have entered into that certain Loan Agreement with the Borrower
dated on or around the date hereof (as amended, modified or restated from time
to time, the “Loan Agreement”), in which case, the Maturity Date shall be April
4, 2014.


This Note is executed and delivered by the Borrower pursuant to the Loan
Agreement.  This Note evidences a Loan made by Lender to Borrower under the Loan
Agreement and this Note is subject to the terms and provisions of the Loan
Agreement.  All capitalized terms used herein, unless otherwise defined herein,
shall have the same definitions herein as are assigned to such terms in the Loan
Agreement.  Reference is hereby made to the Loan Agreement for a statement of
the events upon which the maturity of this Note may be accelerated
automatically. If any payment of principal or interest on this Note shall become
due on a Saturday, Sunday or any other day on which national banks are not open
for business, such payment shall be made on the next succeeding Business Day.


1.      Interest.  Interest shall be a flat rate of 14% of the principal per
annum.


2.      Prepayment. The Borrower may prepay this Note in whole or in part at any
time; provided that any such prepayment will be applied first to the payment of
expenses due under this Note, if any, second to interest on this Note and third,
to the payment of principal of this Note.


3.      Past Due Payments.  Any overdue principal hereunder and, to the extent
permitted by law, overdue interest hereon, shall bear interest, payable on
demand, for each day from and including the date payment thereof was due to, but
excluding, the date of actual payment, at a rate per annum equal to seventeen
percent (17%) per annum (the “Default Rate”).
 
 
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
4.      Security Interest.  This Note is secured by that certain Security
Interest set forth in the Loan Agreement.
 
5.      Use of Proceeds. The proceeds from this Note shall be used for general
working capital.


6.      Successors and Assigns.  Subject to the restrictions on transfer
described in Sections 7 and 8 below, the rights and obligations of the Borrower
and Lender shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.


7.      Transfer of this Note.  With respect to any offer, sale or other
disposition of this Note, the Lender will give written notice to the Borrower
prior thereto, describing briefly the manner thereof, together with a written
opinion of Lender’s counsel, or other evidence if reasonably satisfactory to the
Borrower, to the effect that such offer, sale or other distribution may be
effected without registration or qualification (under any federal or state law
then in effect). Upon receiving such written notice and reasonably satisfactory
opinion, if so requested, or other evidence, the Borrower, as promptly as
practicable, shall notify Lender that Lender may sell or otherwise dispose of
this Note or such securities, all in accordance with the terms of the notice
delivered to the Borrower.  If a determination has been made pursuant to this
Section 7 that the opinion of counsel for Lender, or other evidence, is not
reasonably satisfactory to the Borrower, the Borrower shall so notify Lender
promptly after such determination has been made.  Notwithstanding the foregoing,
with respect to any offer, sale or other disposition of this Note to any person
or entity affiliated with Lender (an “Affiliated Party”), Lender will give
written notice to the Borrower prior thereto, describing briefly the manner
thereof, and the Lender may transfer the Note to such Affiliated Party as long
as the Affiliated Party agrees in writing to be bound by the terms hereof and
the Loan Agreement (as applicable) as if such Affiliated Party was the original
Lender hereunder.  Each Note thus transferred shall bear a legend as to the
applicable restrictions on transferability in order to ensure compliance with
the Securities Act of 1933, as amended (the "Securities Act"), unless in the
opinion of counsel for the Borrower such legend is not required in order to
ensure compliance with the Securities Act.  Subject to the foregoing, transfers
of this Note shall be registered upon registration books maintained for such
purpose by or on behalf of the Borrower.  Prior to presentation of this Note for
registration of transfer, the Borrower shall treat the registered holder hereof
as the owner and holder of this Note for the purpose of receiving all payments
of principal and interest hereon and for all other purposes whatsoever, whether
or not this Note shall be overdue and the Borrower shall not be affected by
notice to the contrary.


8.      Assignment by the Borrower.  Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Borrower without the prior written
consent of the Required Lenders.


9.      Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be made in accordance with
Section 8.1 of the Loan Agreement.


10.      Usury. In the event any interest is paid on this Note which is deemed
to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
11.      Attorneys’ Fees. In the event a cause of action is filed to enforce
this Note, the prevailing party shall have the right to collect from the
non-prevailing party, its reasonable costs, necessary disbursements and
attorneys’ fees incurred in enforcing this Note.


12.      Waivers. The Borrower hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.


13.      Governing Law.  This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of Texas, without regard to the conflicts of law
provisions of the State of Texas, or of any other state and venue for all causes
of action shall be in Harris County, Texas.






[Signature on following page]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
The Borrower has caused this Note to be issued on the date first written above.
 

 
LUCAS ENERGY, INC.
 
a Nevada Corporation
         
By:__________________________________
     
Its:__________________________________
     
Printed Name:_________________________
     
Lucas Energy, Inc.
 
3555 Timmons Lane, Suite 1550
 
Houston, Texas 77027

 


 


 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 